DETAILED ACTION
Claim(s) 1-30 are presented for examination. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Arguments
Applicant’s arguments, (see remarks pages 9-14 of 15), filed February 28th, 2022, with respect to rejection of claim(s) 1-30 under 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claims 1 and 18, the applicant argued that, Su, in paragraph [0125], discloses "the UE receives a tune away request of the second RAT," whereas independent claim 1 recites "sending... a scheduling request to the first RAT." Thus, the tune away request in Su and the claimed "scheduling request" appear to be associated with different communication directions at the UE - the UE in Su receives the tune away request, whereas the UE in independent claim 1 sends the scheduling request to the first RAT. For at least this reason, Su fails to disclose or suggest at least these aspects of independent claim 1” [Remarks, page 11 of 15].

Regarding Claims 12 and 29, the applicant argued that, Su, ... clearly only discloses the UE tuning to a second frequency of the first RAT before tuning away to the second RAT. See, FIG. 6, Step 606, stating "After tuning to the second frequency of the first RAT, tune the radio to a first frequency of the second RAT" (emphasis added). Independent claim 12, however, recites "tuning, before switching to the different BWP, a transceiver away from the BWP to a second frequency to communicate ... with a second RAT." [Remarks, page 12 of 15].

	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Su (US 2016/0227547 A1) fig. 6: Step “604”, pg. 8, ¶93 lines 1-5; ¶94 lines 1-6 discloses as follows:

	[0093] As shown, in 602, the UE may determine if a tune away of a first RAT (e.g., for measurement, such as inter-cell measurement, inter-RAT measurement, and/or other measurements) will conflict with a tune away of a second RAT (e.g., for page decoding). The determination of this conflict may occur prior to either of the tune aways, or after one has been started, depending on the situation. For example, in an embodiment that may be particularly applicable to FIG. 6, this determination may occur while the tune away for the first RAT has already started. ...

	[0094] In 604, if the determination of 602 indicates a conflict, then the UE may tune the first radio from a first frequency of the first RAT (e.g., a serving frequency) to a second frequency of the first RAT (e.g., for performing measurement), e.g., instead of to a frequency of the second RAT to perform the tune away operations of the second RAT. In one embodiment, the UE may collect samples, e.g., from a serving base station or neighboring base station of the first RAT.

Su fig. 7A, pgs. 8-9, ¶98 lines 2-15 further discloses:

	[0098] FIGS. 7A and 7B illustrate an exemplary diagram corresponding to one embodiment of the method of FIG. 6. In particular, FIGS. 7A and 7B illustrate a case where the tune away request of the second RAT is received during a tune away operation of the first RAT. In particular, in FIG. 7A the UE ... performs a tune away from for the first RAT from a first frequency (F0, e.g., the serving frequency of the first RAT) to a second frequency (F1, e.g., for inter-cell measurement of the first RAT). A tune away request for the second RAT (e.g., for page decoding) is received while the radio of the UE is tuned to the second frequency (F1). In FIG. 7A, the radio is tuned back to the first frequency of the first RAT (F0) and then tuned to the frequency of the second RAT for the tune away operation (F3). After completing the tune away operation, the radio is tuned back to F0.

In other words, “Su” teaches: 
“sending ... a scheduling request to the first RAT” by disclosing:      
 	The UE performing a tune away operation (i.e. sending) for the first RAT from a first frequency to a second frequency (F0 [Wingdings font/0xE0] F1, e.g., for inter-cell measurement of the first RAT) and receiving a tune away request (i.e. scheduling request) for the second RAT while the radio of the UE is tuned to the second frequency (F1) for tuning back to the first frequency of the first RAT (F1 [Wingdings font/0xE0] F0).

"tuning, before switching to the different BWP, a transceiver away from the BWP to a second frequency to communicate ... with a second RAT." by disclosing:      

	The UE determines if a tune away of a first RAT will conflict with a tune away of a second RAT. The determination of this conflict occurs prior to either of the tune aways (i.e. before switching to the different BWP). If the determination indicates a conflict, the UE tunes the first radio from a first frequency of the first RATto a second frequency of the first RAT.

	Therefore a prima facie case of obviousness is established by “Su” under 35 U.S.C. § 103 for teaching each and every limitation of the claim(s).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-6, 8-12, 15, 18-23 and 25-29 are rejected under 35 U.S.C. § 103 as being unpatentable over Babaei et al. (US 2019/0149380 A1) hereinafter “Babaei” in view of Su (US 2016/0227547 A1).

Regarding Claims 1 and 18,
	Babaei discloses an apparatus for wireless communication [see fig. 4, pg. 3, ¶139 lines 3-5, a wireless device “406”], comprising: 
	a transceiver [see fig. 4, pg. 3, ¶139 lines 10-11, a communication interface “407”];
	a memory configured to store instructions [see fig. 4, pg. 3, ¶139 lines 12-13, a non-transitory memory “409” storing program instructions “410”]; and
	one or more processors communicatively coupled with the transceiver and the memory [see fig. 4, pg. 3, ¶139 lines 13-14, a processor “408” executing the program instructions “410” in conjunction with the communication interface “407”], wherein the one or more processors are configured to [see fig. 4, pg. 3, ¶139 lines 13-14, the processor “408” is further implemented to]:
	communicate [see fig(s). 21 & 27: Step “2710”, pg. 35, ¶503 lines 1-6, receive], based on a first subscription [see fig(s). 21 & 27: Step “2710”, pg. 35, ¶503 lines 1-6, according to configuration parameters comprising a monitoring periodicity and/or a first parameter], with a first radio access [see fig. 21, pg. 8, ¶173 lines 12-18; from a radio access network (RAN) node (e.g. gNB), base station or cell] over a bandwidth part (BWP) in a set of one or more configured BWPs [see fig(s). 21 & 27: Step “2720”, pg. 28, ¶438 lines 1-16; pg. 35, ¶503 lines 6-11, on downlink control channel(s) (i.e. PDCCH) monitored for downlink control information indicating slot formats or bandwidth part configuration parameters for a plurality of bandwidth parts (BWPs)]; and
	send [see fig(s). 21 & 27: Step “2750”, pg. 35, ¶503 lines 20-23, transmit one or more transport blocks in one or more uplink symbols], where the set of one or more configured BWPs includes multiple BWPs [see fig(s). 21 & 27: Step “2750”, pg. 35, ¶503 lines 20-23, based on determining the first slot format of the active bandwidth part of the one or more bandwidth parts (BWPs)], a scheduling request to the first radio access over the selected BWP [see fig(s). 21 & 27: Step “2750”, pg. 8, ¶173 lines 12-18; pg. 22, ¶354 lines 1-9; pg. 35, ¶503 lines 20-23, a plurality of scheduling request (SR) configurations of the radio access network (RAN) node (e.g. gNB, base station or cell) configured for a bandwidth part (BWP)] to request a scheduling grant from the first radio access [see pg. 8, ¶173 lines 12-18; pg. 19, ¶298 lines 1-6, when there is a relevant grant or an scheduling request (SR) transmission for the radio access network (RAN) node (e.g. gNB, base station or cell)] .
	Although Babaei discloses a first radio access, Babaei does not explicitly teach a first “Radio Access Technology (RAT)”; “temporarily tune a transceiver away from the BWP to a second frequency to communicate, based on a second subscription, with a second RAT for a period of time as part of a dual subscription dual standby (DSDS), wherein the period of time is configured for the DSDS”; “tune, after the period of time, the transceiver from the second frequency to a selected BWP to communicate with the first RAT as part of the DSDS”; and send, “based on tuning the transceiver from the second frequency to the selected BWP as part of the DSDS” a scheduling request to the first RAT. 
	However Su discloses a first Radio Access Technology (RAT) [see fig. 2, pg. 4, ¶55 lines 1-5, a first radio access technology (“RAT”)];
	temporarily tune a transceiver away from the BWP to a second frequency [see fig. 6: Step “604”, pg. 8, ¶94 lines 1-6, tune a first radio from a first frequency of the first RAT to a second frequency of the first RAT] to communicate [see pg. 5, ¶67 lines 1-10, to communicate], based on a second subscription [see pg. 5, ¶67 lines 1-10, via a Subscriber Identity Module (SIM)], with a second RAT for a period of time as part of a dual subscription dual standby (DSDS) [see pg. 5, ¶67 lines 1-19, to a second RAT (i.e. GSM), using Dual SIM Dual Standby (DSDS)], wherein the period of time is configured for the DSDS [see pg. 5, ¶67 lines 1-19, when a call/data is established on a SIM using DSDS];
	tune [see fig. 6: Step “606”, pg. 8, ¶95 lines 1-6, tune], after the period of time [see fig. 6: Step “606”, pg. 8, ¶95 lines 1-6, after tuning to the second frequency of the first RAT], the transceiver from the second frequency to a selected BWP to communicate with the first RAT as part of the DSDS [see fig. 6: Step “606”, pg. 5, ¶67 lines 1-19; pg. 8, ¶95 lines 1-6, the first radio to a first frequency for performing measurement associated with the first RAT using Dual SIM Dual Standby (DSDS)]; and 
	send [see fig. 7A, pgs. 8-9, ¶98 lines 2-15, perform], based on tuning the transceiver from the second frequency to the selected BWP as part of the DSDS [see fig. 7A, pg. 5, ¶67 lines 1-19; pgs. 8-9, ¶98 lines 2-15, during a tune away operation of the first RAT of Dual SIM Dual Standby (DSDS)] a scheduling request to the first RAT [see fig. 7A, pgs. 8-9, ¶98 lines 2-15, a tune away request of the second RAT].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a first “Radio Access Technology (RAT)”; “temporarily tune a transceiver away from the BWP to a second frequency to communicate, based on a second subscription, with a second RAT for a period of time as part of a dual subscription dual standby (DSDS), wherein the period of time is configured for the DSDS”; “tune, after the period of time, the transceiver from the second frequency to a selected BWP to communicate with the first RAT as part of the DSDS”; and send, “based on tuning the transceiver from the second frequency to the selected BWP as part of the DSDS” a scheduling request to the first RAT as taught by Su in the system of Babaei for eliminating extra radio frequency circuitry tuning overhead [see Su pg. 8, ¶91 lines 1-5].
	
Regarding Claims 2 and 19,
	The combined system of Babaei and Su discloses the apparatus of claim 18 [see fig. 4, pg. 3, ¶139 lines 3-5, the wireless device “406”]. 
	Babaei further discloses wherein the one or more processors are configured to [see fig. 4, pg. 3, ¶139 lines 13-14, the processor “408” is further implemented to] send [see fig(s). 21 & 27: Step “2750”, pg. 35, ¶503 lines 20-23, transmit one or more transport blocks in one or more uplink symbols] the scheduling request further based at least in part on [see fig(s). 21 & 27: Step “2750”, pg. 8, ¶173 lines 12-18; pg. 22, ¶354 lines 1-9; pg. 35, ¶503 lines 20-23, a plurality of scheduling request (SR) configurations of the radio access network (RAN) node (e.g. gNB, base station or cell) configured for a bandwidth part (BWP)] determining that an inactivity timer for the BWP is enabled and is configured to be larger than a wait duration for the BWP [see pg. 16, ¶268 lines 5-11, If the same DRX inactivity timer is employed for BWP activation/deactivation, the UE stays in a wider BWP for as long as the inactivity timer is running, (i.e. a long time). The DRX inactivity timer is set to a large value of 100-200 milliseconds for C-DRX cycle of 320 milliseconds, larger than the ON duration (10 milliseconds)].

Regarding Claims 3 and 20,
	The combined system of Babaei and Su discloses the apparatus of claim 18 [see fig. 4, pg. 3, ¶139 lines 3-5, the wireless device “406”].
	Babaei further discloses wherein the one or more processors are configured to [see fig. 4, pg. 3, ¶139 lines 13-14, the processor “408” is further implemented to] send [see fig(s). 21 & 27: Step “2750”, pg. 35, ¶503 lines 20-23, transmit one or more transport blocks in one or more uplink symbols] a number of scheduling requests [see fig(s). 21 & 27: Step “2750”, pg. 8, ¶173 lines 12-18; pg. 22, ¶354 lines 1-9; pg. 35, ¶503 lines 20-23, a plurality of scheduling request (SR) configurations] to request the scheduling grant [see pg. 8, ¶173 lines 12-18; pg. 19, ¶298 lines 1-6, when there is a relevant grant or an scheduling request (SR) transmission], wherein each of the number of scheduling requests [see fig(s). 21 & 27: Step “2750”, pg. 8, ¶173 lines 12-18; pg. 22, ¶354 lines 1-9; pg. 35, ¶503 lines 20-23, the plurality of scheduling request (SR) configurations] is sent [see fig(s). 21 & 27: Step “2750”, pg. 35, ¶503 lines 20-23, transmitted] based on determining that a response is not received within one or more threshold time periods [see pg. 27, ¶428 lines 24-35, determine, based on whether one or more timers configured by the DRX configuration parameters is running or not. The wireless device monitors PDCCH for a plurality of RNTIs (e.g., C-RNTI, temporary C-RNTI, SPS C-RNTI, etc.) in response to the wireless device being in Active Time. The wireless device does not monitor the PDCCH for the plurality of RNTIs in response to the wireless device not being in the Active Time (e.g., being in DRX Off time)].

Regarding Claims 4 and 21,
	The combined system of Babaei and Su discloses the apparatus of claim 20 [see fig. 4, pg. 3, ¶139 lines 3-5, the wireless device “406”].
	Babaei further discloses wherein the one or more processors are further configured to [see fig. 4, pg. 3, ¶139 lines 13-14, the processor “408” is further implemented to]: 
	determine [see pg. 27, ¶428 lines 24-35, determine], based on sending [see fig(s). 21 & 27: Step “2750”, pg. 35, ¶503 lines 20-23, transmitting] the number of scheduling requests [see fig(s). 21 & 27: Step “2750”, pg. 8, ¶173 lines 12-18; pg. 22, ¶354 lines 1-9; pg. 35, ¶503 lines 20-23, the plurality of scheduling request (SR) configurations] without receiving the response within the one or more threshold time periods [see pg. 27, ¶428 lines 24-35, the wireless device does not monitor the PDCCH for the plurality of RNTIs in response to the wireless device not being in the Active Time (e.g., being in DRX Off time)], an ordering of the set of one or more configured BWPs [see pg. 13, ¶228 lines 1-3, sets of BWPs configured for different DCI formats/scheduling types]; and 
	for at least a first BWP in the ordering of the set of one or more configured BWPs [see pg. 13, ¶228 lines 1-3, sets of BWPs configured for different DCI formats/scheduling types], send [see fig(s). 21 & 27: Step “2750”, pg. 35, ¶503 lines 20-23, transmit] a subsequent scheduling request [see fig(s). 21 & 27: Step “2750”, pg. 8, ¶173 lines 12-18; pg. 22, ¶354 lines 1-9; pg. 35, ¶503 lines 20-23, a scheduling request (SR) configuration] to the first radio access [see fig. 21, pg. 8, ¶173 lines 12-18; to the radio access network (RAN) node (e.g. gNB), base station or cell] over at least the first BWP [see fig(s). 21 & 27: Step “2750”, pg. 8, ¶173 lines 12-18; pg. 22, ¶354 lines 1-9; pg. 35, ¶503 lines 20-23, configured for a bandwidth part (BWP)] to request the scheduling grant from the first radio access [see pg. 8, ¶173 lines 12-18; pg. 19, ¶298 lines 1-6, when there is a relevant grant or an scheduling request (SR) transmission for the radio access network (RAN) node (e.g. gNB, base station or cell)].
	Although Babaei discloses a radio access network (RAN), Babaei does not explicitly teach a “Radio Access Technology (RAT)”.
	However Su discloses a first Radio Access Technology (RAT) [see fig. 2, pg. 4, ¶55 lines 1-5, a first radio access technology (“RAT”)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a “Radio Access Technology (RAT)” as taught by Su in the system of Babaei for the same motivation as set forth in claim 18.

Regarding Claims 5 and 22,
	The combined system of Babaei and Su discloses the apparatus of claim 21 [see fig. 4, pg. 3, ¶139 lines 3-5, the wireless device “406”].
	Babaei further discloses wherein the one or more processors are configured to [see fig. 4, pg. 3, ¶139 lines 13-14, the processor “408” is further implemented to], for at least a second BWP in the ordering of the set of one or more configured BWPs [see pg. 13, ¶228 lines 1-3, sets of BWPs configured for different DCI formats/scheduling types] that is next in order following at least the first BWP [see pg. 13, ¶228 lines 3-9, a BWP among the four for the DCI format], and based on not receiving the scheduling grant [see pg. 19, ¶297 lines 1-6, the UE does not maintain an active UL BWP if UE does not receive a grant] in response to the subsequent scheduling request [see pg. 8, ¶173 lines 12-18; pg. 19, ¶298 lines 1-6, when there is a relevant grant or an scheduling request (SR) transmission], send [see fig(s). 21 & 27: Step “2750”, pg. 35, ¶503 lines 20-23, transmit] a second subsequent scheduling request [see fig(s). 21 & 27: Step “2750”, pg. 8, ¶173 lines 12-18; pg. 22, ¶354 lines 1-9; pg. 35, ¶503 lines 20-23, a scheduling request (SR) configuration] to the first radio access [see fig. 21, pg. 8, ¶173 lines 12-18; to the radio access network (RAN) node (e.g. gNB), base station or cell] over at least the second BWP [see fig(s). 21 & 27: Step “2750”, pg. 8, ¶173 lines 12-18; pg. 22, ¶354 lines 1-9; pg. 35, ¶503 lines 20-23, configured for a bandwidth part (BWP)] to request the scheduling grant from the first radio access [see pg. 8, ¶173 lines 12-18; pg. 19, ¶298 lines 1-6, when there is a relevant grant or an scheduling request (SR) transmission for the radio access network (RAN) node (e.g. gNB, base station or cell)].
	Although Babaei discloses a radio access network (RAN), Babaei does not explicitly teach a “Radio Access Technology (RAT)”.
	However Su discloses a first Radio Access Technology (RAT) [see fig. 2, pg. 4, ¶55 lines 1-5, a first radio access technology (“RAT”)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a “Radio Access Technology (RAT)” as taught by Su in the system of Babaei for the same motivation as set forth in claim 18.

Regarding Claims 6 and 23,
	The combined system of Babaei and Su discloses the apparatus of claim 18 [see fig. 4, pg. 3, ¶139 lines 3-5, the wireless device “406”]. 
	Babaei further discloses wherein the one or more processors are configured to [see fig. 4, pg. 3, ¶139 lines 13-14, the processor “408” is further implemented to] send [see fig(s). 21 & 27: Step “2750”, pg. 35, ¶503 lines 20-23, transmit one or more transport blocks in one or more uplink symbols] a number of subsequent scheduling requests [see fig(s). 21 & 27: Step “2750”, pg. 8, ¶173 lines 12-18; pg. 22, ¶354 lines 1-9; pg. 35, ¶503 lines 20-23, a plurality of scheduling request (SR) configurations] to request the scheduling grant [see pg. 8, ¶173 lines 12-18; pg. 19, ¶298 lines 1-6, when there is a relevant grant or an scheduling request (SR) transmission], wherein each of the number of subsequent scheduling requests [see fig(s). 21 & 27: Step “2750”, pg. 8, ¶173 lines 12-18; pg. 22, ¶354 lines 1-9; pg. 35, ¶503 lines 20-23, the plurality of scheduling request (SR) configurations] is sent [see fig(s). 21 & 27: Step “2750”, pg. 35, ¶503 lines 20-23, transmitted] based on determining that a response is not received within one or more subsequent threshold time periods [see pg. 27, ¶428 lines 24-35, determine, based on whether one or more timers configured by the DRX configuration parameters is running or not. The wireless device monitors PDCCH for a plurality of RNTIs (e.g., C-RNTI, temporary C-RNTI, SPS C-RNTI, etc.) in response to the wireless device being in Active Time. The wireless device does not monitor the PDCCH for the plurality of RNTIs in response to the wireless device not being in the Active Time (e.g., being in DRX Off time)].

Regarding Claims 8 and 25,
	The combined system of Babaei and Su discloses the apparatus of claim 21 [see fig. 4, pg. 3, ¶139 lines 3-5, the wireless device “406”].
	Babaei further discloses wherein the one or more threshold time periods include an inactivity timer for the BWP [see pg. 16, ¶260 lines 1-13, The activation/deactivation of a DL BWP is based on an inactivity timer (referred to as a BWP inactive (or inactivity) timer)], a wait duration for the BWP [see pg. 16, ¶260 lines 1-13, the UE starts and resets a timer upon reception of a DCI. When the UE is not scheduled for the duration of the timer, the timer expires], and an upper time limit since tuning back from the second radio access [see pg. 16, ¶260 lines 1-13, the UE activates/deactivates the appropriate BWP in response to the expiry of the timer].
	Although Babaei discloses a radio access network (RAN), Babaei does not explicitly teach a “Radio Access Technology (RAT)”.
	However Su discloses a first Radio Access Technology (RAT) [see fig. 2, pg. 4, ¶55 lines 1-5, a first radio access technology (“RAT”)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a “Radio Access Technology (RAT)” as taught by Su in the system of Babaei for the same motivation as set forth in claim 18.

Regarding Claims 9 and 26,
	The combined system of Babaei and Su discloses the apparatus of claim 21 [see fig. 4, pg. 3, ¶139 lines 3-5, the wireless device “406”].
	Babaei further discloses wherein the one or more processors are configured to [see fig. 4, pg. 3, ¶139 lines 13-14, the processor “408” is further implemented to] determine [see pg. 27, ¶428 lines 24-35, determine] the ordering of the set of one or more configured BWPs [see pg. 13, ¶228 lines 1-3, sets of BWPs configured for different DCI formats/scheduling types] based on determining an activity level [see pg. 16, ¶268 lines 5-11, If the same DRX inactivity timer is employed for BWP activation/deactivation, the UE stays in a wider BWP for as long as the inactivity timer is running, (i.e. a long time)].

Regarding Claims 10 and 27,
	The combined system of Babaei and Su discloses the apparatus of claim 17 [see fig. 4, pg. 3, ¶139 lines 3-5, the wireless device “406”].
	Babaei further discloses the apparatus of claim 17 [see fig. 4, pg. 3, ¶139 lines 3-5, the wireless device “406”], wherein the one or more processors are further configured to [see fig. 4, pg. 3, ¶139 lines 13-14, the processor “408” is further implemented to] maintain an inactivity timer for the BWP while the transceiver is tuned to the second frequency [see pg. 12, ¶210 lines 5-9, the gNB maintains a timer for a UE. When the timer expires, e.g. there is no data scheduling for the UE for Y ms, or gNB has not received feedback from the UE for Y′ ms, the UE switches to the default BWP to send paging signal or re-schedule the UE in the default BWP].

Regarding Claims 11 and 28,
	The combined system of Babaei and Su discloses the apparatus of claim 21 [see fig. 4, pg. 3, ¶139 lines 3-5, the wireless device “406”].
	Babaei further discloses the apparatus of claim 27 [see fig. 4, pg. 3, ¶139 lines 3-5, the wireless device “406”], wherein the one or more processors are configured to [see fig. 4, pg. 3, ¶139 lines 13-14, the processor “408” is further implemented to] maintain the inactivity timer at least in part by adjusting the inactivity timer based on an elapsed time after the transceiver is tuned back to the BWP [see pg. 12, ¶210 lines 5-9, the gNB maintains a timer for a UE. When the timer expires, e.g. there is no data scheduling for the UE for Y ms, or gNB has not received feedback from the UE for Y′ ms, the UE switches to the default BWP to send paging signal or re-schedule the UE in the default BWP].

Regarding Claims 12 and 29,
	Babaei discloses an apparatus for wireless communication [see fig. 4, pg. 3, ¶139 lines 3-5, a wireless device “406”], comprising: 
	a transceiver [see fig. 4, pg. 3, ¶139 lines 10-11, a communication interface “407”]; 
	a memory configured to store instructions [see fig. 4, pg. 3, ¶139 lines 12-13, a non-transitory memory “409” storing program instructions “410”]; and 
	one or more processors communicatively coupled with the transceiver and the memory [see fig. 4, pg. 3, ¶139 lines 13-14, a processor “408” executing the program instructions “410” in conjunction with the communication interface “407”], wherein the one or more processors are configured to [see fig. 4, pg. 3, ¶139 lines 13-14, the processor “408” is further implemented to]: 
	communicate [see fig(s). 21 & 27: Step “2710”, pg. 35, ¶503 lines 1-6, receive], based on a first subscription [see fig(s). 21 & 27: Step “2710”, pg. 35, ¶503 lines 1-6, according to configuration parameters comprising a monitoring periodicity and/or a first parameter], with a first radio access [see fig. 21, pg. 8, ¶173 lines 12-18; from a radio access network (RAN) node (e.g. gNB), base station or cell] over a bandwidth part (BWP) in a set of one or more configured BWPs [see fig(s). 21 & 27: Step “2720”, pg. 28, ¶438 lines 1-16; pg. 35, ¶503 lines 6-11, on downlink control channel(s) (i.e. PDCCH) monitored for downlink control information indicating slot formats or bandwidth part configuration parameters for a plurality of bandwidth parts (BWPs)].
	Although Babaei discloses a first radio access, Babaei does not explicitly teach a first “Radio Access Technology (RAT)”; “determine to switch to a different BWP in the set of one or more configured BWPs”; “tune, before switching to the different BWP, a transceiver away from the BWP to a second frequency to communicate, based on a second subscription, with a second RAT for a period of time as part of a dual subscription dual standby (DSDS), wherein the period of time is configured for the DSDS”; and “tune, after the period of time, the transceiver from the second frequency to the different BWP to communicate with the first RAT as part of the DSDS”.
	However Su discloses a first Radio Access Technology (RAT) [see fig. 2, pg. 4, ¶55 lines 1-5, a first radio access technology (“RAT”)];
	determine to switch to a different BWP in the set of one or more configured BWPs [see fig. 6: Step “602”, pg. 8, ¶93 lines 1-5, determine if a tune away of a first RAT will conflict with a tune away of a second RAT]; 
	tune [see fig. 6: Step “604”, pg. 8, ¶94 lines 1-6, tune], before switching to the different BWP [see fig. 6: Step “604”, pg. 8, ¶94 lines 1-6, if the determination of “602” indicates a conflict], a transceiver away from the BWP to a second frequency [see fig. 6: Step “604”, pg. 8, ¶94 lines 1-6, a first radio from a first frequency of the first RAT (e.g., a serving frequency) to a second frequency of the first RAT] to communicate [see pg. 5, ¶67 lines 1-10, to communicate], based on a second subscription [see pg. 5, ¶67 lines 1-10, using a Subscriber Identity Module (SIM)], with a second RAT for a period of time as part of a dual subscription dual standby (DSDS) [see pg. 5, ¶67 lines 1-19, supporting a second RAT (i.e. GSM), using Dual SIM Dual Standby (DSDS)], wherein the period of time is configured for the DSDS [see pg. 5, ¶67 lines 1-19, when a call/data is established on a SIM using DSDS]; and 
	tune [see fig. 6: Step “606”, pg. 8, ¶95 lines 1-6, tune], after the period of time [see fig. 6: Step “606”, pg. 8, ¶95 lines 1-6, after tuning to the second frequency of the first RAT], the transceiver from the second frequency to the different BWP to communicate with the first RAT as part of the DSDS [see fig. 6: Step “606”, pg. 5, ¶67 lines 1-19; pg. 8, ¶95 lines 1-6, the first radio to a first frequency for performing measurement associated with the first RAT using Dual SIM Dual Standby (DSDS)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a first “Radio Access Technology (RAT)”; “determine to switch to a different BWP in the set of one or more configured BWPs”; “tune, before switching to the different BWP, a transceiver away from the BWP to a second frequency to communicate, based on a second subscription, with a second RAT for a period of time as part of a dual subscription dual standby (DSDS), wherein the period of time is configured for the DSDS”; and “tune, after the period of time, the transceiver from the second frequency to the different BWP to communicate with the first RAT as part of the DSDS” as taught by Su in the system of Babaei for eliminating extra radio frequency circuitry tuning overhead [see Su pg. 8, ¶91 lines 1-5].

Regarding Claim 15, 
	The combined system of Babaei and Su discloses the method of claim 12 [see fig(s). 21 & 27, pg. 28, ¶438 lines 1-16, a slot format indication method or procedure].
	Babaei further discloses the method comprising initializing an inactivity timer before tuning the transceiver away from the BWP [see pg. 22, ¶350 lines 1-4, a new timer (BWP inactivity timer) is employed to switch active BWP to default BWP after a certain inactive time. The BWP inactivity timer is independent from the DRX timers].

Claims 13, 14, 16, 17 and 30 are rejected under 35 U.S.C. § 103 as being unpatentable over Babaei in view of Su and in further view of Zhao (US 2021/0058957 A1).

Regarding Claim 13,
	The combined system of Babaei and Su discloses the method of claim 12 [see fig(s). 21 & 27, pg. 28, ¶438 lines 1-16, a slot format indication method or procedure].
	Neither Babaei nor Su explicitly teach wherein “determining to switch to the different BWP comprises determining to switch to a default BWP where an inactivity timer expires before or during tuning the transceiver away from the BWP”.
	However Zhao discloses determining to switch to the different BWP [see fig. 1: Step “100”, pg. 2, ¶32 lines 1-2; ¶34 lines 1-5, determining, by a terminal, that a BWP changes during a process of reporting the scheduling request (SR); if the terminal determines that the BWP needs to change during the process of performing the SR, the terminal performs the SR according to the SR configuration on the changed BWP] comprises determining to switch to a default BWP [see fig. 1: Step “100”, pg. 2, ¶32 lines 1-2; ¶34 lines 1-5, determining, by a terminal, that a BWP changes during a process of reporting the scheduling request (SR); if the terminal determines that the BWP needs to change during the process of performing the SR, the terminal performs the SR according to the SR configuration on the changed BWP] where an inactivity timer expires during tuning the transceiver away from the BWP [see pg. 5, ¶121 lines 1-5, when at least one SR prohibit timer is running, perform the SR through the random access process on the changed BWP and cancel all of suspended SRs, after a target SR prohibit timer in the at least one SR prohibit timer expires].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “determining to switch to the different BWP comprises determining to switch to a default BWP where an inactivity timer expires before or during tuning the transceiver away from the BWP” as taught by Zhao in the combined system of Babaei and Su for performing a scheduling request, to solve the problem of a terminal being configured to change a BWP by a network side [see Zhao pg. 1, ¶8 lines 1-5].

Regarding Claim 14,
	The combined system of Babaei and Su discloses the method of claim 12 [see fig(s). 21 & 27, pg. 28, ¶438 lines 1-16, a slot format indication method or procedure].
	Neither Babaei nor Su explicitly teach wherein “determining to switch to the different BWP comprises receiving an indication to switch to the different BWP before tuning the transceiver away from the BWP”.
	However Zhao discloses determining to switch to the different BWP [see fig. 1: Step “100”, pg. 2, ¶32 lines 1-2; ¶34 lines 1-5, determining, by a terminal, that a BWP changes during a process of reporting the scheduling request (SR); if the terminal determines that the BWP needs to change during the process of performing the SR, the terminal performs the SR according to the SR configuration on the changed BWP] comprises receiving an indication to switch to the different BWP before tuning the transceiver away from the BWP [see pg. 6, ¶151 lines 1-5, after receiving a command for switching a BWP, the terminal immediately stops all of currently running SR prohibit timers, performs the SR through the random access process on the changed BWP and cancels all of suspended SRs].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “determining to switch to the different BWP comprises receiving an indication to switch to the different BWP before tuning the transceiver away from the BWP” as taught by Zhao in the combined system of Babaei and Su for performing a scheduling request, to solve the problem of a terminal being configured to change a BWP by a network side [see Zhao pg. 1, ¶8 lines 1-5]. 

Regarding Claim 16, 
	The combined system of Babaei and Su discloses the method of claim 12 [see fig(s). 21 & 27, pg. 28, ¶438 lines 1-16, a slot format indication method or procedure].
	Neither Babaei nor Su explicitly teach wherein “tuning the transceiver to the different BWP comprises determining to switch to a default BWP where the inactivity timer expires before or during tuning the transceiver away from the BWP”.
	However Zhao discloses tuning the transceiver to the different BWP [see fig. 4: Step “403”, pg. 6, ¶147 lines 1-2, changing, by the terminal, the activated BWP from the BWP 1 to a BWP 2] comprises determining to switch to a default BWP [see fig. 1: Step “100”, pg. 2, ¶32 lines 1-2; ¶34 lines 1-5, determining, by a terminal, that a BWP changes during a process of reporting the scheduling request (SR); if the terminal determines that the BWP needs to change during the process of performing the SR, the terminal performs the SR according to the SR configuration on the changed BWP] where the inactivity timer expires before or during tuning the transceiver away from the BWP [see pg. 5, ¶121 lines 1-5, when at least one SR prohibit timer is running, perform the SR through the random access process on the changed BWP and cancel all of suspended SRs, after a target SR prohibit timer in the at least one SR prohibit timer expires].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “tuning the transceiver to the different BWP comprises determining to switch to a default BWP where the inactivity timer expires before or during tuning the transceiver away from the BWP” as taught by Zhao in the combined system of Babaei and Su for performing a scheduling request, to solve the problem of a terminal being configured to change a BWP by a network side [see Zhao pg. 1, ¶8 lines 1-5]. 

Regarding Claim 17,
	The combined system of Babaei and Su discloses the method of claim 12 [see fig(s). 21 & 27, pg. 28, ¶438 lines 1-16, a slot format indication method or procedure].
	Neither Babaei nor Su explicitly teach wherein “tuning the transceiver to the different BWP is based at least in part on determining that the inactivity timer did not expire”.
	However Zhao discloses tuning the transceiver to the different BWP [see fig. 1: Step “100”, pg. 2, ¶32 lines 1-2; ¶34 lines 1-5, determining, by a terminal, that a BWP changes during a process of reporting the scheduling request (SR); if the terminal determines that the BWP needs to change during the process of performing the SR, the terminal performs the SR according to the SR configuration on the changed BWP]  is based at least in part on determining that the inactivity timer did not expire [see pg. 5, ¶121 lines 1-5, when at least one SR prohibit timer is running, perform the SR through the random access process on the changed BWP and cancel all of suspended SRs, after a target SR prohibit timer in the at least one SR prohibit timer expires].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein “tuning the transceiver to the different BWP is based at least in part on determining that the inactivity timer did not expire” as taught by Zhao in the combined system of Babaei and Su for performing a scheduling request, to solve the problem of a terminal being configured to change a BWP by a network side [see Zhao pg. 1, ¶8 lines 1-5]. 
 
Regarding Claim 30,
	The combined system of Babaei and Su discloses the apparatus of claim 29 [see fig. 4, pg. 3, ¶139 lines 3-5, the wireless device “406”].
	Neither Babaei nor Su explicitly teach wherein the one or more processors are configured to “determine to switch to a default BWP where an inactivity timer expires before or during tuning the transceiver away from the BWP”.
	However Zhao discloses the one or more processors are configured to determine to switch to a default BWP [see fig. 1: Step “100”, pg. 2, ¶32 lines 1-2; ¶34 lines 1-5, determining, by a terminal, that a BWP changes during a process of reporting the scheduling request (SR); if the terminal determines that the BWP needs to change during the process of performing the SR, the terminal performs the SR according to the SR configuration on the changed BWP] where an inactivity timer expires before or during tuning the transceiver away from the BWP [see pg. 5, ¶121 lines 1-5, when at least one SR prohibit timer is running, perform the SR through the random access process on the changed BWP and cancel all of suspended SRs, after a target SR prohibit timer in the at least one SR prohibit timer expires].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the one or more processors are configured to “determine to switch to a default BWP where an inactivity timer expires before or during tuning the transceiver away from the BWP” as taught by Zhao in the combined system of Babaei and Su for performing a scheduling request, to solve the problem of a terminal being configured to change a BWP by a network side [see Zhao pg. 1, ¶8 lines 1-5]. 

Allowable Subject Matter
Claims 7 and 24 is/are objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469)295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469